
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 313
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Baird (for
			 himself, Mr. Alexander,
			 Mr. Boustany,
			 Mr. Cao, Mr. Davis of Tennessee, and
			 Mr. Scalise) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing thanks to the people of Qatar
		  for their assistance to the victims of Hurricane Katrina.
	
	
		Whereas the people of the Gulf Coast region of the United
			 States were devastated by Hurricane Katrina; and
		Whereas the people of Qatar provided $100,000,000 in
			 direct assistance to victims of Hurricane Katrina for projects not funded by
			 other sources, focusing on housing, health care, and education: Now, therefore,
			 be it
		
	
		That Congress expresses thanks to the
			 people of Qatar for their generosity to the people of the Gulf Coast region of
			 the United States.
		
